Case 1:19-cv-00498-MJT-KFG Document 5 Filed 06/05/20 Page 1 of 3 PageID #: 16



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JERRY M. WALTERS                                  §

VS.                                               §      CIVIL ACTION NO.          1:19-CV-498

WARDEN, FCI BEAUMONT                              §

MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Jerry M. Walters, a federal prisoner confined at the Federal Correctional Institution

in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the petition.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. The petitioner filed objections to the

magistrate judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit.

       On July 8, 2003, the petitioner pleaded guilty in the United States District Court for the

Southern District of Texas to murdering a person on government property, and he was sentenced to

405 months of imprisonment. The petitioner filed this habeas petition arguing that the district court
Case 1:19-cv-00498-MJT-KFG Document 5 Filed 06/05/20 Page 2 of 3 PageID #: 17



lacked jurisdiction because the property on which the murder took place was leased, not owned, by

the government. In his objections, the petitioner also contends that he was hindered in his attempts

to appeal the denial of his motion to vacate, set aside or correct judgment, which was filed pursuant

to 28 U.S.C. § 2255.

        Title 28 U.S.C. § 2241 affords prisoners an avenue to attack the manner in which a sentence

is executed. Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). A claim challenging the legality

of a conviction or sentence generally must be brought under § 2255, not § 2241. Id. There is one

exception to this general rule, which is commonly referred to as the “savings clause” of § 2255. The

savings clause allows a prisoner to utilize § 2241 as a vehicle for attacking a conviction or sentence

if it appears the remedy afforded by § 2255 “is inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255. Circuit precedent holds that the savings clause “applies to a claim:

(i) that is based on a retroactively applicable United States Supreme Court decision which establishes

that the petitioner may have been convicted of a nonexistent offense and (ii) that was foreclosed by

circuit law at the time when the claim should have been raised in the petitioner’s trial, appeal, or first

§ 2255 motion.” Reyes-Requena v. United States, 243 F.3d 893 (5th Cir. 2001).

        As the magistrate judge concluded, the petitioner’s complaint regarding the jurisdictional

element of his murder conviction fails to meet either prong of the Reyes-Requena test. Likewise,

the petitioner’s claim concerning the appeal of his §2255 motion does not meet the Reyes-Requena

standard. Because his claims do not meet the requirements set forth in Reyes-Requena, the petitioner

may not challenge his conviction or sentence under 28 U.S.C. § 2241.




                                                    2
Case 1:19-cv-00498-MJT-KFG Document 5 Filed 06/05/20 Page 3 of 3 PageID #: 18



                                            ORDER

       Accordingly, the petitioner’s objections are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.

                                 SIGNED this 5th day of June, 2020.




                                                              ____________________________
                                                              Michael J. Truncale
                                                              United States District Judge




                                               3
